EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kirk Nuzum on 11 March 2022. 
The application has been amended as follows: 
In the claims: 
In claim 1, line 26: after “main shaft gear”, deleted –has--; 
In claim 1, line 26: after “main shaft gear”, inserted –rotate about--; 
In claim 18, line 20: after “main shaft gear”, deleted –has--; 
In claim 18, line 20: after “main shaft gear”, inserted –rotate about--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
The general method of inserting a rotatable treatment member into a body lumen is taught by Carrison’919 (see the 7/19/2021 Office Action for specifics). 
Govari’641 teaches a gear mechanism to oscillate a surgical instrument (Figures 5 and 6). However, Govari’641’s gears 58, 60, 62 do not rotate about parallel axes, as required, by claims 1 and 18. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        11 March 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771